Case 2:20-bk-21022-BR              Doc 221 Filed 02/26/21 Entered 02/26/21 12:45:07        Desc
                                    Main Document     Page 1 of 6



 1   Elissa D. Miller
     333 S. Grand Avenue, Suite 3400
 2   Los Angeles, CA 90071
     Telephone: (213) 626-2311
 3   Facsimile: (213) 629-4520
     emiller@sulmeyerlaw.com
 4

 5   CHAPTER 7 TRUSTEE

 6                                    UNITED STATES BANKRUPTCY COURT

 7                 CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION

 8

 9   In re                                              CASE NO. 2:20-bk-21022 BR
10   GIRARDI KEESE                                      Chapter 7

11                                                      NOTICE OF TRUSTEE'S INTENTION TO
                        Debtor.                         ABANDON LEASEHOLD INTEREST AND
12                                                      PERSONAL PROPERTY OF THE DEBTOR
                                                        LOCATED AT 325 W. HOSPITALITY
13                                                      LANE, SUITE 204, SAN BERNARDINO,
                                                        CALIFORNIA 92408 PURSUANT TO 11
14                                                      U.S.C. § 554 (a), Fed. Rule Bank. Pro. 2002(c)
                                                        & LOCAL BANKRUPTCY RULE 6007-1
15
                                                        HEARING DATE: [No Hearing Set]
16
     TO THE HONORABLE BARRY RUSSELL, UNITED STATE BANKRUPTCY JUDGE,
17
     OFFICE OF THE UNITED STATES TRUSTEE, CREDITORS AND ALL INTERESTED
18

19   PARTIES:

20                      YOU ARE HEREBY NOTIFIED THAT immediately after fourteen (14) days

21   from the date of mailing of this Notice, Elissa D. Miller, the duly appointed Chapter 7 Trustee
22
     herein (the “Trustee”), intends to and will abandon the leasehold interest and personal property of
23
     the Debtor located at 325 W. Hospitality Ln., Suite 204, San Bernardino, CA 92408 as
24
     burdensome and inconsequential value to the estate.
25
                        Pursuant to Local Bankruptcy Rule 6007-1, objections hereto and requests for
26
     hearing before the Court, if any, shall be in writing and filed with the Clerk of the United States
27
     Bankruptcy Court, located at 255 E. Temple Street, Los Angeles, California 90012, and served
28


     LVC 2698446v1 2/26/2021 (12:42 PM)
Case 2:20-bk-21022-BR              Doc 221 Filed 02/26/21 Entered 02/26/21 12:45:07             Desc
                                    Main Document     Page 2 of 6



 1   upon the United States Trustee, located at 915 Wilshire Blvd., Suite 1850, Los Angeles, California

 2   90017 and the Trustee herein at the address shown at the upper left corner of the Notice, within

 3   fourteen (14) days of the date of the mailing of this Notice. Any objections not timely filed and

 4   properly served will be deemed waived and as consent to the relief requested by the Trustee

 5   herein. Pursuant to 11 U.S.C. § 554(a), Rule 2002(c) of the Federal Rules of Bankruptcy

 6   Procedure, and Local Bankruptcy Rule 6007-1, if no written objection and request for hearing is

 7   served within fourteen (14) days of the mailing of the Notice, the Trustee shall be deemed to be

 8   authorized to take any and all actions necessary or convenient regarding the abandonment

 9   proposed herein in the Trustee’s sole discretion on the grounds that the estate property is
10   burdensome and/or of of inconsequential value to the estate and necessary to protect the Trustee
11   from liability.
12                      The abandonment may be effectuated, in the Trustee’s sole discretion, upon the
13   filing of a notice of abandonment with the Bankruptcy Court Clerk’s Office, served solely upon
14   the U.S. Trustee’s Office and the Debtor. However, the Trustee reserved the right, in his sole
15   discretion, to seek a Court order authorizing any and all actions necessary or convenient relative to
16   the abandonment. To the extent that a motion, request and/or application is required by the
17   Bankruptcy Code, the Federal Rules of Bankruptcy Procedure and/or the Local Bankruptcy Rules
18   applicable hereto, this Notice shall constitute such motion, request and/or application.
19

20   DATED: February 26, 2021                          /s/ Elissa D. Miller
                                                       Elissa D. Miller
21                                                     Chapter 7 Trustee

22

23

24

25

26

27

28


     LVC 2698446v1 2/26/2021 (12:42 PM)               -2-
      Case 2:20-bk-21022-BR              Doc 221 Filed 02/26/21 Entered 02/26/21 12:45:07                           Desc
                                          Main Document     Page 3 of 6




                                  PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 333 S. Grand
Avenue, Suite 3400, Los Angeles, CA 90071-1406.

A true and correct copy of the foregoing document entitled: NOTICE OF ABANDONMENT will be served or was served (a) on
the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On February 26,
2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons
are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Kyra E Andrassy kandrassy@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
Rafey Balabanian , docket@edelson.com
Michelle Balady mb@bedfordlg.com, leo@bedfordlg.com
Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
Richard D Buckley richard.buckley@arentfox.com
Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-
4166@ecf.pacerpro.com
Jennifer Witherell Crastz jcrastz@hrhlaw.com
Ashleigh A Danker Ashleigh.danker@dinsmore.com, SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com
Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
Richard W Esterkin richard.esterkin@morganlewis.com
Timothy W Evanston tevanston@swelawfirm.com,
gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
Jeremy Faith Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
James J Finsten , jimfinsten@hotmail.com
Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-
lawyers.net,addy.flores@flpllp.com,laura.rucker@flpllp.com
Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
Suzanne C Grandt suzanne.grandt@calbar.ca.gov, joan.randolph@calbar.ca.gov
Steven T Gubner sgubner@bg.law, ecf@bg.law
Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
Razmig Izakelian razmigizakelian@quinnemanuel.com
Lewis R Landau Lew@Landaunet.com
Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
Craig G Margulies Craig@MarguliesFaithlaw.com,
Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
Peter J Mastan peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
Edith R Matthai ematthai@romalaw.com
Kenneth Miller kmiller@pmcos.com, efilings@pmcos.com
Elissa Miller (TR) CA71@ecfcbis.com, MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
Scott H Olson solson@vedderprice.com, scott-olson-
2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com
Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
Philip E Strok pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
Boris Treyzon jfinnerty@actslaw.com, sgonzales@actslaw.com
United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
      Case 2:20-bk-21022-BR                    Doc 221 Filed 02/26/21 Entered 02/26/21 12:45:07                                      Desc
                                                Main Document     Page 4 of 6
Eric D Winston ericwinston@quinnemanuel.com
Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
Timothy J Yoo tjy@lnbyb.com

                                                                                           Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On February 26, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage
prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no
later than 24 hours after the document is filed.

SEE ATTACHED SERVICE LIST
                                                                                           Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                       , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

                                                                                           Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 February 26, 2021                        Lupe V. Cortez                                        /s/ Lupe Cortez
 Date                                     Printed Name                                          Signature




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
          Case 2:20-bk-21022-BR       Doc 221 Filed 02/26/21 Entered 02/26/21 12:45:07    Desc
                                       Main Document     Page 5 of 6
ABIR COHEN TREYZON SALO, LLP, a California l            Daimler Trust
ACTS                                                    c/o BK Servicing, LLC
16001 Ventura Boulevard, Suite 200                      PO Box 131265
Encino, CA 91436-4482                                   Roseville, MN 55113-0011

Frantz Law Group, APLC
                                                        Southern California Gas Company
2029 Century Park East
                                                        555 West 5th Street
#400
                                                        Los Angeles, CA 90013-1011
Los Angeles, CA 90067-2905

Wells Fargo Vendor Financial Services, Inc.
                                                        Erika Saldana
c/o Hemar, Rousso & Heald, LLP
                                                        1757 Riverside Drive
15910 Ventura Blvd., 12th Floor
                                                        Glendale, CA 91201-2856
Encino, CA 91436-2802


Jill O'Callahan                                         John Abassian
1437 Club View Drive                                    6403 Van Nuys Boulevard
Los Angeles, CA 90024-5305                              Van Nuys, CA 91401-1437


Kimberly Archie
                                                        Robert M. Keese
15210 Ventura Boulevard
                                                        22982 Rosemont Court
Suite 307
                                                        Murrieta, CA 92562-3075
Sherman Oaks, CA 91403-3841


Virginia Antonio                                        Boris Treyzon Esq
20413 Via Navarra                                       16001 Ventura Blvd., Suite 200
Yorba Linda, CA 92886-3065                              Encino, CA 91436-4482


                                                        Robert Girardi
Girardi Keese
                                                        402 South Marengo Ave.
1126 Wilshire Blvd
                                                        Suite B
Los Angeles, CA 90017-1904
                                                        Pasadena, CA 91101-3113

Boris Treyzon Esq
                                                        Fay Pugh
16001 Ventura Blvd., Suite 200
                                                        1163 Daniels Drive
Encino, CA 91436-4482
                                                        Los Angeles, CA 90035-1101


Dominic Lombardo                                        Andrew Goodman
115 E. Pomona Boulevard                                 30700 Russell Ranch Road
Suite A                                                 Suite 250
Monterey Park, CA 91755-7210                            Westlake Village, CA 91362-9507

Bedford Law Group, APC
                                                        DK Global, Inc.
1875 Century Park East
                                                        420 Missouri Ct
Suite 1790
                                                        Redlands, CA 92373-3128
Century City, CA 90067-2537
         Case 2:20-bk-21022-BR         Doc 221 Filed 02/26/21 Entered 02/26/21 12:45:07   Desc
                                        Main Document     Page 6 of 6

Gayle C. Kurosu                                          L. Everett & Associates, LLC
1116 West 187th Street                                   3700 State Street, Suite 350
Gardena, CA 90248-4123                                   Santa Barbara, CA 93105-3100


Marlatt Consulting
                                                         US Legal Support
85 Cresta Verde Dr
                                                         16825 Northchase DrSuite 900
Rolling Hills Estates, CA 90274-5455
                                                         Houston, TX 77060-6004
